Citation Nr: 0116224	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
skin disorder variously diagnosed affecting the face, head, 
and neck. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 


FINDINGS OF FACT

1. The veteran's skin disorder has been diagnosed as 
folliculitis keloidalis, perifolliculitis capitis, 
seborrheic dermatitis, and tinea.

2. The variously diagnosed skin disorder is manifested by old 
spotty areas on the face, on the back of the scalp under 
the occipital area, and on the lower part of the neck.

3. The veteran uses prescription creams on a daily basis for 
the relief of itching, redness, swelling, and infection.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 10 percent evaluation for a skin disorder, 
variously diagnosed, affecting the face, head, and neck have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.10, 4.20, 4.118, Diagnostic Codes 7806-7800 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  In November 1998, a VA skin examination 
was performed to evaluate the current status of the service-
connected facial fungus dermatitis.  The Board finds that 
that examination, combined with other VA and private records, 
is adequate concerning the issue at hand, and there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim and are not of record.  As a 
matter of fact, the veteran testified, at his personal 
hearing in April 2001, that there was no additional evidence 
to submit in support of his claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103, 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter, "VCAA"). 


Law and Regulations

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity attributable to 
specific disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10.  Section 4.1 requires that each 
disability be viewed in relation to its history with an 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Section 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

Section 4.14 admonishes that the evaluation of the same 
disability or the same manifestations under various diagnoses 
is to be avoided.  Disability from certain skin diseases may 
overlap, so those special rules are included in the 
appropriate body system for their evaluation.  

Section 4.20 provides that "when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous."  This regulation allows the VA to 
rate an unlisted ailment under the criteria provided for "a 
closely related disease or injury" that is listed.  In 
deciding whether a listed disease or injury is "closely 
related" to the veteran's ailment, the VA may take into 
consideration three factors: (1) whether the "functions 
affected" by the ailments are analogous; (2) whether the 
"anatomical localization" of the ailments is analogous; and 
(3) whether the "symptomatology" of the ailments is 
analogous.  Applying these criteria, the decision as to which 
diagnostic code should be applied in a given case is for the 
RO and the Board.  See Bierman v. Brown, 6 Vet. App. 125 
(1994); Butts v. Brown, 5 Vet. App. 532 (1993) (en banc); 
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).

The current noncompensable evaluation is warranted for eczema 
with slight, if any, exfoliation, exudation, or itching, if 
on a non-exposed surface or small area.  See 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7806.  A 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

A 10 percent evaluation is also warranted for moderately 
disfiguring scars of the head, face, or neck.  See 38 C.F.R. 
§ 4.118, DC 7800.  A 30 percent evaluation is warranted for 
severe scarring of the face, head, or neck especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Id. 

Analysis

In essence, the veteran contends that a 10 percent evaluation 
is warranted for his skin disorder.  The veteran is employed 
at the Maxwell Air Force Base Department of Defense School 
where he works in the maintenance department.  The veteran 
testified before the undersigned, at a Travel Board hearing 
in April 2001, that he was in direct contact with the public 
and children on a daily basis and that his personal 
appearance was important.  In the absence of his immediate 
supervisor, he was in charge.  He further testified that a VA 
physician preferred for him to see a dermatologist.  The 
veteran reported that he sought a private dermatologist after 
he did not get a referral from his treating physician at the 
VA clinic.  

He reported that the rash appears around the bridge of his 
nose and sometimes on his ears, the neck area, just in the 
hairline (a little above and a little below), as well as on 
the top of his forehead.  He said the flare-ups are worse in 
the summertime, and that he has about five or six flare-ups a 
year.  At the time of the hearing, as reflected in the 
transcript, the veteran's neck appeared to be broken out.  
The veteran responded that that was as good as it would get.  
As he testified under oath, he applies Carmex (sic) cream to 
the back of his neck, face, and ears once a day.  He does not 
see a dermatologist on a regular basis.  Medications 
prescribed by a Dr. N.W. provide control of the symptoms.  He 
treats his face daily.  He treats the back of his neck maybe 
once a week with the alcohol base and then applies a light 
cream daily.  He reported that if his skin gets real dry, it 
cracks, itches, and is manifested by reddish soreness.  
During a flare-up, his skin peels and flakes off, especially 
around his ears and hairline.  

The evidence within the scope of this appeal consists of VA 
and private treatment records.  In relevant part, a February 
1997 VA outpatient entry reflects that the veteran wanted to 
discuss with the treating physician the medication for 
itching on his face (Ketoconazole 200 mg) and a diagnosis of 
tinea.  A November 1997 VA outpatient treatment record 
reflects, inter alia, hypo-pigmented rash on the face, tinea, 
and renew Nizoral.  

A private treatment record from Dr. N.W., a dermatologist, 
reflects that the veteran was treated on three occasions 
between January and June 1998.  In January, the diagnosis was 
folliculitis keloidalis, perifolliculitis capitis, and 
seborrheic dermatitis.  The veteran was treated with Cormax 
ointment and Bactroban ointment.  The veteran submitted a 
pharmacy printout that reflects, in relevant part, that 
Cormax is used to treat and reduce itching, redness, and 
swelling.  The Bactroban is used to treat skin infections.  
In May 1998, the treating diagnosis was folliculitis 
keloidalis.  The treatment involved more than 7 intralesional 
Kenalog injections.  In June 1998, the treating diagnoses 
were tinea pedis, erythema annulare centrifugum (e.g., 
reaction pattern - vascular "?" secondary to tinea pedis), 
and folliculitis keloidalis.  The treatment involved more 
than 7 intralesional injections, Lamisil cream, Diprolene 
gel, and Cleocin T solution.  The Board notes that the 
records do not provide any detailed descriptions of the head, 
face, and neck or the lesions.  

The report of the November 1998 VA skin diseases (other than 
scars) examination reflects that the veteran presented with 
records from his private physician.  The veteran continued 
with Bactroban and Carmex (sic) ointments for the facial 
fungal dermatitis etcetera.  On physical examination, the 
face, the back of the scalp under the occipital area, and the 
lower part of the neck presented with old spotty areas.  
There was no evidence of any active ulceration, exfoliation, 
or crusting of the face.  There were no nervous 
manifestations.  The diagnoses were folliculitis keloidalis, 
epifolliculitis, and seborrheic dermatitis.  

The Board acknowledges that private and VA physicians have 
variously diagnosed the veteran's skin disorder as 
folliculitis keloidalis, perifolliculitis capitis, seborrheic 
dermatitis, erythema annulare centrifugum, and tinea pedis.  
In determining whether the skin disorder affecting the face, 
head, and neck warrants a higher evaluation, the Board 
attaches great weight to the VA examiner's opinion.  
Specifically, after examining the veteran and reviewing the 
private medical records in November 1998, the examiner 
recommended that future follow-up should be consistent with 
the diagnoses of folliculitis keloidalis, epifolliculitis, 
and seborrheic dermatitis to avoid any confusion.  As the 
rating schedule does not provide a classification for these 
disorders, the Board relies on localization and presentation 
of symptoms to properly evaluate all the manifestations of 
the skin disorder.  See 38 C.F.R. § 4.20; Lendenmann v. 
Principi, supra.  To that end, the Board relies on the 
veteran's description of the affected areas, the VA 
examiner's description with diagnosis, and the private 
treatment records documenting diagnoses and invasive 
treatment to rationally ascertain the nature and severity of 
the skin disorder affecting the veteran's face, head, and 
neck.  

The Board has considered that the RO has rated the variously 
diagnosed skin disorder as analogous to eczema.  However, the 
Board extends consideration to the fact that the veteran has 
keloids (e.g., scars) and hypo-pigmented areas on his face, 
neck, and scalp.  Next, considering the fact that the 
folliculitis keloidalis warranted more than 7 intralesional 
Kenalog injections on 2 separate occasions in 1998 suggests 
that the lesions present as more than slightly disabling.  
Moreover, the veteran medicates the face and neck areas on a 
daily basis with ointments to reduce itching, redness, and 
swelling, as well as treat skin infection.  Therefore, 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that a 10 percent evaluation is warranted 
for the skin disorder variously diagnosed affecting the face, 
head, and neck under Diagnostic Code 7806-7800.  See 38 
C.F.R. §§ 3.102, 4.2, 4.3, 4.20, 4.118; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In the absence of evidence (e.g., private and VA treatment 
records) showing that the skin disorder affecting the face, 
head, and neck is severely disfiguring or producing marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent evaluation is not warranted under DC 7800.  
Additionally, there is no evidence of tissue loss and 
cicatrization with marked discoloration, color contrast, or 
the like, to warrant a 30 percent evaluation.  Neither 
physician, the private dermatologist nor the VA examiner, 
reported that the skin disorder was most repugnant and 
disfiguring, so as to warrant submission for Central Office 
rating.  See 38 C.F.R. § 3.321(b)(1).  Similarly, a 30 
percent evaluation is not warranted under DC 7806, as the 
veteran's skin disorder has not been shown to present with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Thus, the skin disorder variously diagnosed 
as folliculitis keloidalis, perifolliculitis capitis, 
seborrheic dermatitis, erythema annulare centrifugum, and 
tinea pedis is properly evaluated as 10 percent disabling 
under Diagnostic Code 7806-7800.  See VCAA § 4, (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.14, 
4.118.  

Having determined that the veteran is entitled to a schedular 
10 percent evaluation for the variously diagnosed skin 
disorder affecting the face, head, and neck, the Board 
returns to the veteran's assertion that he is self conscious 
of his skin disorder in the work setting and that the skin 
disorder affects his employment.  In accord with Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991), the Board has 
considered the potential application of other provisions of 
38 C.F.R. Parts 3 and 4.  The Board observes that the RO 
provided the veteran with the regulations governing the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the June 1999 statement of the case.  The 
regulation provides that, in the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the impairment in the average earning capacity due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2000).

The veteran has not presented any evidence to demonstrate 
that the regular schedular evaluation is inadequate to rate 
the disability currently evaluated as 10 percent disabling.  
For example, there is no evidence showing that the service-
connected skin disorder affecting the face, head, and neck 
has caused marked interference with employment or 
necessitated frequent hospitalization.  Further, the veteran 
testified in April 2001 that he had no additional evidence to 
submit to support his claim.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
for consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

The Board appreciates the veteran's forthright testimony at 
his hearing before the undersigned.


ORDER

A 10 percent evaluation for a skin disorder variously 
diagnosed affecting the face, head, and neck is granted 
subject to the laws and regulations governing the payment of 
monetary benefits. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

